Citation Nr: 0633673	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  05-03 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for chronic kidney failure 
to include as secondary to his service-connected hairy cell 
leukemia, and as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from January 1971 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and March 2005 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Huntington, West Virginia.

The Board notes that the veteran was scheduled for a February 
2006 Board hearing.  In the February 2006 informal hearing 
presentation, the veteran's representative indicated that the 
veteran neglected to avail himself of the opportunity.  Thus, 
the veteran's request for a Board hearing is considered 
withdrawn.  38 C.F.R. § 20.704(e) (2006).


FINDINGS OF FACT

1. The veteran had military service in the Republic of 
Vietnam during the Vietnam era; therefore, exposure to Agent 
Orange is presumed.

2. Chronic renal failure was not manifested during the 
veteran's active duty; any current chronic renal failure is 
not related to service, nor is it related to service-
connected hairy cell leukemia.


CONCLUSION OF LAW

Chronic renal failure was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
be due to any herbicide exposure therein; it is not 
proximately due to or the result of the veteran's service-
connected hairy cell leukemia.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303; 
3.307, 3.309, 3.310 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

A. Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant was not provided proper notice in accordance with 
the VCAA with respect to all applicable laws and regulations.  
However, despite such error, the Board concludes that it is 
not prejudicial to the veteran, and that the Board may 
proceed with appellate review.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Furthermore, the Board feels that remanding 
this case back to the RO for further VCAA development would 
be an essentially redundant exercise and would result only in 
additional delay with no benefit to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).

The veteran's August 2003 claim for service connection 
included a claim of service connection for chronic renal 
failure.  The veteran appeared to argue that such was due to 
Agent Orange exposure.  Therefore, the February 2004 rating 
decision applied direct and presumptive service connection 
principles to the veteran's claim.  However, in his June 2004 
notice of disagreement, the veteran clarified it was his 
contention that his chronic renal failure was caused by the 
chemotherapy treatment he received for his hairy cell 
leukemia, which was service-connected in the February 2004 
rating decision.  Although the veteran appeared to withdraw 
any claim for direct or presumptive service connection, the 
November 2004 Statement of the Case continued to analyze the 
veteran's claim under direct and presumptive service 
connection theories.  In March 2005, the RO issued a rating 
decision denying the veteran's claim for secondary service 
connection for chronic renal failure.  A Supplemental 
Statement of the Case was issued in May 2005 which only 
discussed secondary service connection.  Although the Board 
concludes that the veteran is only arguing for secondary 
service connection, it will consider theories of direct, 
presumptive, and secondary service connection in its 
analysis.  Thus, the Board must consider whether proper VCAA 
notice was provided for all three theories.

A September 2003 letter sent to the veteran provided him with 
proper notice regarding what the evidence must show to 
support a claim for service connection due to Agent Orange 
exposure.  However, neither this letter, nor any subsequent 
correspondence with the veteran, provided notice of what the 
evidence must show to support a claim for direct service 
connection.  Although inadequate notice was provided 
regarding direct service connection, the Board finds this 
error to be nonprejudicial to the veteran because, as was 
previously mentioned, the veteran is not arguing that his 
chronic renal failure is directly related to service.  
Nonetheless, an appeal regarding this theory of service 
connection has been perfected, and the Board will consider it 
despite the veteran's obvious claim of secondary service 
connection.

Following the veteran's June 2004 notice of disagreement, 
which clarified that he is contending his chronic renal 
failure is due to his service-connected hairy cell leukemia, 
a November 2004 letter was sent to the veteran.  This letter 
informed the veteran that in order to establish his claim for 
secondary service connection the evidence must show that he 
has a current disability which was either caused or 
aggravated by his service-connected disability.  The Board 
notes that this letter was sent to the appellant prior to the 
March 2005 rating decision.  Such notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Although the veteran was provided this November 2004 letter, 
neither the May 2005 Supplemental Statement of the Case, nor 
any other correspondence sent to the veteran, provided him 
with a citation for or contents of 38 C.F.R. § 3.310 (2006), 
the regulation pertaining to secondary service connection 
claims.  However, the Board finds that the November 2004 
letter was specific in its description of what the evidence 
must show and, thus, provided the veteran with the substance 
of 38 C.F.R. § 3.310.  Furthermore, the Board concludes that 
the October 2005 statement by the veteran's representative, 
which indicates that the veteran is entitled to service 
connection under 38 C.F.R. § 3.310, indicates that the 
veteran had actual knowledge of 38 C.F.R. § 3.310, thus 
curing any notice defect with regards to his secondary 
service connection claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005); rev'd on other grounds, Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant).

Having resolved any issues regarding notice of the pertinent 
laws and regulations pertaining to the veteran's claim, the 
Board also concludes that all additional VCAA notice was 
properly provided to the veteran.  The September 2003 and 
November 2004 letters advised the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Such 
letters also essentially notified, and a February 2004 letter 
expressly notified, the veteran of the need to submit any 
pertinent evidence in the appellant's possession.  Thus, all 
remaining requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Board has concluded that the preponderance of the 
evidence is against this claim.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned have therefore been rendered moot, and the absence 
of notice on these two elements of a service connection claim 
should not prevent a Board decision on the veteran's claim.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

B. Duty to Assist

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2006).  The veteran's service medical 
records are associated with the claims folder, as well as 
private treatment records from Drs. RB and BP, Georgetown 
University Hospital, and City Hospital.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claim.  The veteran 
was afforded a VA examination in February 2005.  The 
examination report provides a medical opinion as to the 
veteran's claim for secondary service connection as due to 
hairy cell leukemia.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.




Analysis

As was mentioned above, the veteran clearly indicated in his 
June 2004 notice of disagreement that he is claiming service 
connection for chronic renal failure as secondary to his 
service-connected hairy cell leukemia.  However, seeing as 
the RO considered direct and presumptive theories of service 
connection along with secondary service connection, the Board 
will consider all of these theories of service connection.  
As will be further discussed below, the Board concludes that 
service connection is not warranted under any of these 
theories of service connection and the veteran's claim must 
be denied.

A. Chronic Renal Failure Due to Herbicide Exposure

A disease associated with exposure to certain herbicide 
agents will be presumed to have been incurred in service even 
though there is no evidence of that disease during the period 
of service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2006).  A veteran who served 
in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) (2006).

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2006).  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  A list of specific conditions not having a 
positive association was recently published by the Secretary.  
See Notice, 67 Fed. Reg. 121, 42600-42608 (June 24, 2002).

The veteran's service personnel records indicate that he 
served in Vietnam from September 1971 to April 1972.  Thus, 
the Board finds that the veteran was in-country, and 
therefore, he is presumed to have been exposed to Agent 
Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The veteran contends that his chronic renal failure is 
related to his exposure to Agent Orange while serving in 
Vietnam from September 1971 to April 1972.  However, chronic 
renal failure is not one of the diseases listed in 38 C.F.R. 
§ 3.309(e) that qualifies for presumptive service connection.  
Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 1994), 
provides that even if the disability is not listed in 
38 C.F.R. § 3.307 and 3.309, service connection can still be 
granted if there is evidence showing direct causation.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).  The Board finds 
that the evidence of record contains no such evidence.  
Therefore, the Board concludes that the veteran's claim for 
chronic renal failure as due to herbicide exposure cannot be 
granted.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of direct service connection 
for chronic failure, and, as such, the claim must be denied 
under such theory of entitlement.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Certain chronic disabilities, such as cardiovascular-renal 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).

The veteran's service medical records are absent any mention 
of renal problems, including chronic renal failure.  The 
veteran's April 1972 separation examination notes all of his 
systems as normal.  The veteran's medical records are also 
absent any mention of chronic renal failure within one year 
of separation from service.  The Board finds the absence of 
chronic renal failure, along with any renal problems, while 
in service, or within one year of service separation, weighs 
heavily against the veteran's claim of service connection for 
chronic renal failure.

Although the Board acknowledges that the veteran currently 
has chronic renal failure, there is no evidence of record 
linking it to service.  The claims folder does not contain an 
etiological opinion by a competent medical professional 
indicating his disease is a result of his military service 

Furthermore, the more than twenty year lapse in time between 
the veteran's active service and the first diagnosis of 
chronic renal failure weighs against the veteran's claim.  
The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the maladies at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). 

With consideration of the veteran's service medical records, 
the length of time following service prior to a recorded 
diagnosis of chronic renal failure, and the absence of any 
independent medical opinion, scientific, or medical evidence 
linking chronic renal failure to herbicide exposure as 
requested in the September 2003 VCAA notice letter, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of direct service connection for chronic 
renal failure to include as due to herbicide exposure.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B. Chronic Renal Failure as Secondary to Hairy Cell Leukemia

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  38 
C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

The veteran contends in his June 2004 notice of disagreement 
that his chronic renal failure is caused by the chemotherapy 
treatment he underwent in January 1994 for his service-
connected hairy cell leukemia.  However, as will be discussed 
in more detail below, the Board concludes that there is no 
competent medical evidence of record to support the veteran's 
contention, and his claim must be denied.

The veteran was diagnosed with hairy cell leukemia in April 
1991.  In March 1992, the veteran was admitted for treatment 
of uncontrolled hypertension.  Initially, it was thought that 
his hypertension was due to heavy use of over-the-counter 
sinus decongestants, but following discontinuation of these 
medications, his blood pressure remained elevated.  The 
veteran was diagnosed with uncontrolled hypertension; no 
etiology was indicated.  The veteran was readmitted to City 
Hospital in January 1994 for chemotherapy treatment of his 
hairy cell leukemia.  The admission history and physical 
notes the 1992 incident, and indicates that the visual 
disturbance and drug resistant hypertension suggested the 
possibility of vasculitis, which has been known to occur in 
association with hairy cell leukemia.  A January 1994 
nephrology consultation note indicates a diagnosis of 
hypertension, etiology to be determined.  However, there is 
no indication anywhere in the evidence of record that the 
veteran was ever officially diagnosed as having vasculitis, 
nor is there any evidence indicating a link between the 
veteran's hypertension and his hairy cell leukemia.

While receiving chemotherapy treatment, the veteran was 
diagnosed as having acute renal failure, cause uncertain.  A 
January 1994 renal ultrasound indicated no evidence of 
calculi or hydronephrosis.  A January 1994 nephrology 
consultation report, completed while the veteran was at City 
Hospital, indicates that the physician felt the veteran's 
acute renal failure was probably related to Dyazide, which 
was subsequently discontinued.  However, the veteran was 
eventually discharged to Georgetown University Hospital (GUH) 
in January 1994 for continued treatment of an infection and 
acute renal failure.  At GUH, the veteran was diagnosed with 
nonoliguric acute renal failure.  He was subsequently 
returned to City Hospital in February 1994, and was 
discharged from City Hospital with a diagnosis of acute renal 
failure, improving.

The Board finds that the evidence of record from April 1991 
to February 1994 discussed above weighs against the veteran's 
claim.  Most significantly, the veteran's January 1994 renal 
failure was diagnosed as acute, and upon final discharge from 
City Hospital in February 1994, it was noted as improving.  
Additionally, there is no evidence of record from this period 
indicating that the veteran's renal failure was caused by his 
hairy cell leukemia, or more specifically, by his 
chemotherapy treatment.

The next evidence of treatment for renal failure is in July 
1994.  A treatment note from Dr. BP indicates a diagnosis of 
chronic renal failure secondary to hypertension.  The veteran 
also continues to have a diagnosis of hairy cell leukemia.  
Treatment records from Dr. BP spanning July 1994 to November 
2003 continue to show a diagnosis of chronic renal failure 
secondary to hypertension.  The final treatment note 
available, November 2003, indicates the veteran's chronic 
renal failure is stable.  A January 2005 letter from Dr. BP 
is associated with the claims folder, and states that in 
1994, the veteran developed chronic renal failure secondary 
to hypertension.  The veteran was last seen in October 2004 
for follow-up.

A February 2005 VA examination report also denies any link 
between the veteran's chronic renal failure and his hairy 
cell leukemia.  The examination report indicates that the 
claims folder was reviewed, and this is evident by the 
extensive medical history, with reference to specific medical 
records in the claims folder, accompanying the veteran's 
history and examination.  Following the examination, the 
examiner indicated a diagnosis of chronic renal 
insufficiency, chronic kidney disease stage IV.  However, the 
examiner concluded that it is not likely that this veteran's 
chronic renal failure is related to or secondary to treatment 
for hairy cell leukemia.  The examiner notes that the claims 
folder contains multiple treatment notes which indicate that 
the veteran's chronic renal failure is due to hypertension.  
The examination report also notes that the examiner consulted 
specialists from hematology and nephrology, and neither could 
determine a link between the chemotherapy and the chronic 
renal failure.  Finally, the examiner indicated that a 
literature review revealed a rare incidence of renal 
impairment with the chemotherapy drug Cladribine, the one 
used to treat the veteran; however, this evidence did not 
alter the examiner's opinion.  The examiner concluded that it 
is likely that the veteran's 1994 chemotherapy accelerated 
the veteran's renal failure and caused an acute worsening of 
his renal function.  However, he noted that the veteran's 
renal function returned to baseline and has remained there 
for the last ten years.

The examiner's opinion is based on the medical evidence of 
record, as well as a thorough examination of the veteran.  
Her conclusions are supported by a detailed rationale.  Thus, 
the Board will afford very large probative weight to the 
February 2005 VA examination report's conclusions and 
findings.

In light of the above, the Board concludes that the veteran's 
chronic renal failure is not proximately related to his 
service-connected hairy cell leukemia.  Rather, the competent 
medical evidence of record indicates that his chronic renal 
failure is due to hypertension, and there is no evidence 
indicating such hypertension is related to his hairy cell 
leukemia.  Although the January 1994 City Hospital nephrology 
consultation note indicates that the veteran's hypertension 
raises the possibility of vasculitis, which may be associated 
with hairy cell leukemia, the veteran is never diagnosed with 
vasculitis, nor is there any further diagnosis of 
hypertension secondary to hairy cell leukemia.  As further 
evidence of the absence of a link between hairy cell leukemia 
and chronic renal failure, by way of hypertension, a January 
1994 diagnoses and procedures report indicates the following 
diagnoses: (1) hairy cell leukemia; (2) pancytopenia 
secondary to chemotherapy and hairy cell leukemia; (3) acute 
renal failure, cause uncertain; (4) febrile neutropenia, 
culture negative; (5) pharyngitis; (6) diffuse lymph 
adenopathy; (7) cholelithiasis and possible acute 
cholecystitis; (8) and hypertension.  The format of these 
diagnoses demonstrates that the treating physician indicated 
the etiology of each diagnosis, when known.  Thus, the 
absence of an etiology for acute renal failure and 
hypertension is significant, and weighs against the veteran's 
claim for secondary service connection for chronic renal 
failure.

In addition to the private treatment records which indicate a 
diagnosis of chronic renal failure, the February 2005 VA 
examiner concluded that there was no link between the 
veteran's chronic renal failure and treatment for hairy cell 
leukemia.  This medical opinion was reached after a careful 
review of the claims folder, including the veteran's private 
medical records, an extensive history and examination of the 
veteran, consultation with two specialists, and a medical 
literature review.

Finally, the Board has reviewed and acknowledges the 
veteran's own statements that his chronic renal failure is 
caused by treatment for his service-connected hairy cell 
leukemia.  However, while the veteran as a lay person is 
competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.

There is no competent medical evidence that the veteran's 
chronic renal failure is related to his service-connected 
hairy cell leukemia.  Based on the above analysis, with 
consideration of the VA examiner's report and the veteran's 
private medical records, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for chronic renal failure secondary to 
hairy cell leukemia.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for chronic kidney failure 
to include as secondary to his service-connected hairy cell 
leukemia, and as due to herbicide exposure, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


